IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-21-00229-CR

                               IN RE STEVEN ROLAN


                                 Original Proceeding

                             From the 249th District Court
                                Johnson County, Texas
                            Trial Court No. DC-F201900770


                            MEMORANDUM OPINION

       Steven Rolan’s petition for writ of mandamus, filed on September 10, 2021, asked

this Court to compel the trial court to rule on Rolan’s pretrial Application for Writ of

Habeas Corpus. On October 7, 2021, this Court received the trial court’ First Amended

Order denying Rolan’s pretrial Application for Writ of Habeas Corpus.

       Accordingly, Rolan’s petition for writ of mandamus is now moot and is dismissed

for want of jurisdiction.


                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed as moot
Opinion delivered and filed October 13, 2021
Do not publish
[OT06]




In re Steven Rolan                             Page 2